Case 11S CVS IGKILC Documentisy Rledi@v2Z0/2h Rage offi.

Shawn P. Naunton
Zuckerman Spaeder LLP
snaunton@zuckerman.com
212-704-9600

 

ZUCKERMAN
SPAEDER

April 20, 2021

VIA ECF

OO D bicebn [rte ded;
The Honorable John G. Koelti / ey ‘

United States District Court 2 evel.
Southern District of New York 2 ©

500 Pearl Street

New York, NY 10007-1312

cia

RE: Katharina Roelcke vy, Zip Aviation, LLC, et al. ¥, ay /; /

 
  

Civ. No. 15-cv-06284-KGK-JLC

Dear Judge Koelltl:

We represent Defendants Zip Aviation, LLC, Manhattan Helicopters LLC, and Itai
Shoshani in the above-referenced action. Concurrently with this letter, we are filing Defendants’
(1) reply memorandum of law in further support of their motion for summary judgment; and (2)
reply declaration of Shawn P. Naunton in support of defendants’ reply memorandum of law in
further support of their motion for summary judgment (“Reply Declaration”), with exhibits. In
accordance with the Court’s Individual Practice Rules VI(A)(1) and (2), we write to explain the
reason Defendants seek to file Exhibits 14 and 19 to the Reply Declaration under seal.

Exhibits 14 and 19 contain explicit photographs and have been designated “Highly
Confidential -- Attorneys’ Eyes Only” to protect plaintiffs privacy interests pursuant to the
protective order issued on March 31, 2020. ECF No. 72.

Given the foregoing, Defendants respectfully request that the Court allow the above-
referenced documents to be filed under seal and permit only counsel and court personnel to view
the proposed sealed documents. See Rule 6.5(a) of the SDNY ECF Rules & Instructions.

Respectfully submitted,
/s/ Shawn P. Naunton

Shawn P. Naunton

ce: Counsel of Record (via ECF)

485 MADISON AVE., 10TH FLOOR, NEW YORK, NY 10022-5871 | T 212.704.9600 | F 212.704.4256

ZUCKERMAN SPAEDER LLP | WASHINGTON, DC | NEW YORK | TAMPA | BALTIMORE

 
